COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-08-409-CR


ANTHONY CHINOYE MADU                                               APPELLANT

                                        V.

THE STATE OF TEXAS                                                       STATE

                                    ------------

           FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      After waiving a jury and entering an open plea of guilty, appellant

Anthony Chinoye Madu appeals his conviction and twenty-five-year sentence

for aggravated sexual assault of a child. We affirm.

      Appellant’s court-appointed appellate counsel has filed a motion to

withdraw as counsel and a brief in support of that motion. In the brief, counsel




      1
           See Tex. R. App. P. 47.4.
avers that, in his professional opinion, the appeal is frivolous. Counsel’s brief

and motion meet the requirements of Anders v. California 2 by presenting a

professional evaluation of the record demonstrating why there are no arguable

grounds for relief. We gave appellant the opportunity to file a pro se brief, and

he has filed one. The State has not filed a brief.

      Once an appellant’s court-appointed attorney files a motion to withdraw

on the ground that the appeal is frivolous and fulfills the requirements of

Anders, this court is obligated to undertake an independent examination of the

record. 3 Only then may we grant counsel’s motion to withdraw. 4

      We have carefully reviewed the record, counsel’s brief, and appellant’s

pro se brief. We agree with counsel that this appeal is wholly frivolous and

without merit; we find nothing in the record that might arguably support the




      2
           386 U.S. 738, 87 S. Ct. 1396 (1967).
      3
        See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991);
Mays v. State, 904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no
pet.).
      4
       See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351
(1988).

                                       2
appeal. 5 Accordingly, we grant counsel’s motion to withdraw and affirm the

trial court’s judgment.

                                              PER CURIAM

PANEL: CAYCE, C.J.; GARDNER and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: November 25, 2009




      5
       See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App.
2005); see also Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex. Crim. App.
2006).

                                    3